Eaton Vance Emerging Markets Fund A diversified fund investing in emerging market stocks Eaton Vance Greater India Fund A diversified fund investing in companies in India Prospectus Dated May 1, 2009 as revised September 8, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 5 Emerging Markets Fund 5 Greater India Fund 6 Fund Fees and Expenses 7 Investment Objectives & Principal Policies and Risks 8 Management and Organization 10 Valuing Shares 11 Purchasing Shares 11 Sales Charges 14 Redeeming Shares 16 Shareholder Account Features 17 Tax Information 19 Financial Highlights 20 Emerging Markets Fund 20 Greater India Fund 21 2 Fund Summaries Each Funds investment objective and principal strategies and risks are summarized below. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Investment Objectives and Principal Strategies Eaton Vance Emerging Markets Fund. Emerging Markets Funds investment objective is to seek long-term capital appreciation. The Fund normally invests at least 80% of its net assets in equity securities of companies located in emerging market countries, which are those considered to be developing. Emerging market countries include countries in Asia, Latin America, the Middle East, Southern Europe, Eastern Europe, Africa and the region comprising the former Soviet Union. Securities acquired by the Fund are typically listed on stock exchanges in emerging market countries, but also may include securities traded in markets outside these countries, including securities trading in the form of depositary receipts. The Fund invests in companies with a broad range of market capitalizations, including smaller companies. The Fund may make direct investments in companies. In managing the portfolio, the portfolio manager looks for stocks that will grow in value over time, regardless of short-term market fluctuations. Stocks will be sold when the portfolio manager believes they have achieved their perceived value or when a countrys stock market is expected to be depressed for an extended period. The portfolio manager may (but is not obligated to) use investments such as forward contracts and options to attempt to mitigate the adverse effects of foreign currency fluctuations. The Fund currently invests its assets in a separately registered investment company with the same objective and policies as the Fund. Eaton Vance Greater India Fund. Greater India Funds investment objective is to seek long-term capital appreciation. The Fund normally invests at least 80% of its net assets in equity securities of companies in India and surrounding countries of the Indian subcontinent. Greater India investments are typically listed on stock exchanges in countries of the Indian subcontinent, but also include securities traded in markets outside these countries, including securities trading in the form of depositary receipts. Under normal market conditions, at least 50% of total assets will be invested in equity securities of Indian companies, and no more than 5% of total assets will be invested in companies located in countries other than India, Pakistan or Sri Lanka. The Fund invests in companies with a broad range of market capitalizations, including smaller companies. The Fund may make direct investments in companies. The portfolio manager may (but is not obligated to) use investments such as forward contracts and options to attempt to mitigate the adverse effects of foreign currency fluctuations. The Fund currently invests its assets in a separately registered investment company with the same objective and policies as the Fund. Principal Risk Factors Securities markets in emerging market countries and the Indian subcontinent are substantially smaller, less liquid and more volatile than the major securities markets in the United States. The value of a Funds shares will be affected by political, economic, fiscal, regulatory or other developments in emerging market countries and in the Indian subcontinent, particularly India. The extent of economic development, political stability and market depth of different countries in the region varies widely. Investment in emerging market countries and the Indian subcontinent typically involves greater price volatility than investments in securities of issuers in developed countries. Emerging market countries (including certain countries in the India region) are either comparatively underdeveloped or in the process of becoming developed. Investment in these countries typically involves greater potential for gain or loss than investments in securities of issuers in developed countries. In comparison to the United States and other developed countries, emerging market countries along with countries in the Indian subcontinent may have relatively unstable governments and economies based on only a few industries. The value of Fund shares will likely be particularly sensitive to changes in the economies of such countries (such as reversals of economic liberalization, political unrest or changes in trading status). Although depositary receipts have risks similar to the foregoing, unsponsored receipts may also involve higher expenses, may not pass through voting and other shareholder rights, and may be less liquid than receipts sponsored by issuers of the underlying securities. The value of each Funds shares is also sensitive to stock market volatility. If there is a decline in the value of exchange-listed stocks in emerging market countries and/or the Indian subcontinent, the value of Fund shares will also likely decline. Changes in stock market values can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. Because each Fund invests predominantly in foreign securities, the 3 value of Fund shares can also be adversely affected by changes in currency exchange rates and political and economic developments abroad. As noted above, these risks can be significant in emerging market countries and countries in the Indian subcontinent. The securities of smaller companies are generally subject to greater price fluctuation and investment risk than securities of more established companies. Each Fund is not a complete investment program and you may lose money by investing in a Fund. There is no guarantee that a Fund will be able to achieve its investment objective. Shareholders may realize substantial losses and should invest for the long-term. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 4 Eaton Vance Emerging Markets Fund Performance Information. The following bar chart and table provide information about the Funds performance for the full calendar year ended December 31, 2008. For the years prior to 2004, the expenses of the Fund were subsidized. Absent the subsidy, Fund performance would have been lower. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, returns would be lower. The table contains the Class A and Class B performance and a comparison of the Funds performance to the performance of a broad-based, unmanaged market index of common stocks traded in the worlds emerging markets. Returns for Class B shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates that the value of your investment will change. The Funds performance reflects the effects of expense reductions. Absent these reductions, performance would have been lower. During the ten years ended December 31, 2008, the highest quarterly total return for Class B was 50.67% for the quarter ended December 31, 1999, and the lowest quarterly return was 30.61% for the quarter ended December 31, 2008. One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 60.29% 0.01% 7.63% Class B Return Before Taxes 59.93% 0.46% 7.70% Class B Return After Taxes on Distributions 60.15% 0.49% 7.20% Class B Return After Taxes on Distributions and the Sale of Class B Shares 36.04% 2.21% 7.85% Morgan Stanley Capital International Emerging Markets Index (reflects net dividends, which reflect the deduction of withholding taxes) 53.33% 7.66% 9.02% These returns reflect the maximum sales charge for Class A (5.75%) and any applicable contingent deferred sales charge (CDSC) for Class B. The Morgan Stanley Capital International (MSCI) Emerging Markets Index is a broad-based, unmanaged market index of common stocks traded in the worlds emerging markets. Investors cannot invest directly in an Index. (Source for the MSCI Emerging Markets Index returns: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholderss tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for Class A shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 5 Eaton Vance Greater India Fund Performance Information. The following bar chart and table provide information about the Funds performance for the full calendar year ended December 31, 2008. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, returns would be lower. The table contains the Class A, Class B and Class C performance and a comparison of the Funds performance to the performance of an unmanaged index of 100 common stocks traded in the India market. Returns for Class B shares in the table are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. The Funds performance reflects the effects of expense reductions. Absent these reductions, performance would have been lower. During the ten years ended December 31, 2008, the highest quarterly total return for Class B was 41.83% for the quarter ended December 31, 2003, and the lowest quarterly return was 28.13% for the quarter ended December 31, 2008. One Five Ten Average Annual Total Return as of December 31, 2008 Year Years Years Class A Return Before Taxes 67.23% 3.45% 9.06% Class B Return Before Taxes 67.05% 3.86% 9.11% Class B Return After Taxes on Distributions 67.27% 3.21% 8.77% Class B Return After Taxes on Distributions and the Sale of Class B Shares 42.67% 4.18% 8.48% Class C Return Before Taxes 65.73% 4.23% 9.12% Bombay Stock Exchange 100 Index (reflects no deduction for fees, expenses or taxes) 63.32% 10.39% 13.55%* *Returns prior to September 30, 2002 are calculated as a price return by Bloomberg. These returns reflect the maximum sales charge for Class A (5.75%) and any applicable CDSC for Class B and Class C. Class C commenced operations on July 7, 2006. Total return prior to the commencement of Class C reflects the return of Class B adjusted for the sales charge that applies to Class C shares. The Bombay Stock Exchange 100 Index is an unmanaged index of 100 common stocks traded in the India market. Investors cannot invest directly in an Index. (Source for the Bombay Stock Exchange 100 Index returns: Bloomberg) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the actual characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions may be the same as Return Before Taxes for a period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and the Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 6 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Annual Fund Operating Expenses are stated as a percentage of a Funds average daily net assets for its most recently completed fiscal year. In general, Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and Annual Fund Operating Expenses may differ in the future. The net assets of each Fund as of its last five fiscal year ends are included in the Financial Highlights in this prospectus. Shareholder Fees for Emerging Markets Fund and Greater India Fund (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 5.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Redemption Fee (as a percentage of amount redeemed or exchanged) 1.00% None None (1) Greater India Fund only. (2) For shares redeemed or exchanged within 90 days of the settlement of the purchase. Annual Fund Operating Expenses for Emerging Markets Fund Annual Fund Operating Expenses for Greater India Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class B (expenses that are deducted from Fund and Portfolio assets) Class A Class B Class C Management Fees 1.25% 1.25% Management Fees 1.20% 1.20% 1.20% Distribution and Service (12b-1) Fees 0.50% 1.00% Distribution and Service (12b-1) Fees 0.50% 1.00% 1.00% Other Expenses 0.67
